Citation Nr: 1827115	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  16-42 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Jason McDowell, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and V.M-E.




ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) in the United States Marine Corps from June 1972 to October 1972 and has additional unverified service in the United States Marine Corps Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in pertinent part, decline to reopen the Veteran's claim for entitlement to service connection for PTSD. 
 
In December 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

This claim was previously before the Board in April 2016 at which time it was remanded for further development, to include the issuance of a Statement of the Case.  As substantial compliance with the April 2016 remand directives have been completed, the claim has now returned to the Board for further appellate action.

The Board notes that the Veteran has a pending appeal for his claims for entitlement to service connection for a cervical spine disability and a low back disability.  However, as the Veteran has requested to have a hearing before a third a Veterans Law Judge with respect to those issues, a separate Board decision will be issued at a later date.  Additionally, in January 2018, the Veteran filed a Form 9 Substantive Appeal with respect to the issues of entitlement to service connection for bilateral knee and bilateral hip disabilities and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  However, as those issues have not been certified to the Board at this time, the Board currently does not have jurisdiction over them. 

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2012 rating decision found that new and material evidence had not been submitted to reopen the Veteran's claim for entitlement to service connection for PTSD, among other things.  The Veteran did not appeal that decision and therefore, the decision became final.

2.  The additional evidence submitted since the January 2012 rating decision is new and material as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The January 2012 rating decision which did not reopen the Veteran's claim for entitlement to service connection for PTSD is final.  38 U.S.C. §§ 7104, 7015(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156(a) (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103(A) (2012); 38 C.F.R. § 3.159 (2017).  However, as discussed below, the Board is reopening and remanding the Veteran's claim for entitlement to service connection for PTSD, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  New and Material Evidence

The Veteran's claim to reopen a claim of entitlement to service connection for originally denied in January 2012, was not appealed, and subsequently became final.  38 U.S.C. §§ 7104, 7105.

Generally, a final decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  However, under 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id at 1369. 

If it is determined that new and material has been submitted, the claim must be reopened.  The Board may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  

At the time of the January 2012 rating decision which did not reopen the Veteran's claim for entitlement to service connection for PTSD, the competent evidence of record included the Veteran's service treatment records, post-service treatment records following his discharge from active duty, and several of the Veteran's lay statements.  The claim was denied on the basis that the material submitted was duplicative of the evidence already of record prior to the January 2012 rating decision.  See, January 2012 rating decision. 

The Board finds that new and material evidence has been submitted since the January 2012 rating decision.  Specifically, the newly submitted evidence includes updated post-service VA treatment records showing current treatment for chronic PTSD, and sworn testimony from the Veteran and a witness, asserting that he began suffering from PTSD immediately upon his discharge from active duty and that his PTSD stems from an in-service assault. 

The Board finds that the updated post-service treatment records and sworn testimony from the Veteran and a witness are new in that they were not of record at the time of the previous denial in January 2012.  They are material in that they speak directly to the Veteran's claim for entitlement to service connection for PTSD.  Furthermore, when considered with the previous evidence of record, they could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or  through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 118 (2010).  The new evidence, taken with the evidence already of record, is material to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for PTSD.


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for PTSD and the claim is granted to that extent only. 


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claim may be adjudicated on the merits. 

Specifically, the Board notes that the Veteran was not sent the required VCAA notice letter as required for PTSD claims based on in-service personal assault, which is what the Veteran is alleging caused his PTSD.  Accordingly, a remand is required to send the Veteran proper notice and allow him a reasonable amount of time to submit additional evidence that may corroborate his report of an in-service stressor.  Gallego v. Peake, 22 Vet. App. 329 (2008); 38 C.F.R. § 3.304(f)(5). 

Additionally, the Veteran was afforded a VA examination in connection with his claim in April 2011.  However, that examination was for psychiatric disorders other than PTSD.  While the Veteran does have a diagnosis of paranoid schizophrenia, the Veteran is also receiving treatment for PTSD at VA facilities.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine if he has a current diagnosis of PTSD and if so, whether or not his PTSD is related to his period of ACDUTRA and specifically, the alleged in-service assault that the Veteran has consistently reported. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file. 

2.  Send the Veteran the required VCAA notice as required for PTSD claims based off of an in-service personal assault, informing the Veteran that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of his alleged stressor.  The Veteran and his representative should be given a reasonable amount of time to respond to this correspondence. 

3.  Once the above development has been completed, schedule the Veteran for a psychiatric examination with the appropriate medical personnel.  The Veteran's claims file, along with a copy of this remand, should be made available to the examiner and following a review of the record, the examiner is asked to provide the following opinions: 

a.  Identify all of the Veteran's current psychiatric diagnoses. 

b.  If the Veteran is diagnosed with any psychiatric disorder, to include PTSD, provide an opinion as to whether it is at least as likely as not due to his military experience during his period of ACDUTRA, specifically to include his reported in-service personal assault.  The Veteran's lay statements regarding the assault should be considered in formulating the requested opinion.  If the Veteran is not diagnosed with PTSD, the examiner is asked to explain why this is so when the Veteran's treatment for chronic PTSD at VA facilities. 

A complete rationale must be provided for all findings and conclusions reached.  If the examiner determines that an opinion cannot be provided without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.

4.  Then, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and hos representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


